            Case 2:19-cv-02027-MCE-AC Document 24 Filed 02/15/20 Page 1 of 3


1    Maurice B. VerStandig, Esq.
     Admitted Pro Hac Vice
2    The VerStandig Law Firm, LLC
3
     9812 Falls Road, #114-160
     Potomac, Maryland 20854
4    Telephone: 301-444-4600
     Facsimile: 301-576-6885
5    E-mail: mac@mbvesq.com
     Counsel for the Plaintiffs
6
                                   UNITED STATES DISTRICT COURT
7

8
                                  EASTERN DISTRICT OF CALIFORNIA

9    VERONICA BRILL, et al.                              Case No.: 2:19-cv-02027

10                  Plaintiffs,                          The Honorable Morrison C. England, Jr.

11   vs.                                                 STIPULATION TO EXTEND TIME FOR
                                                         DEFENDANT MICHAEL POSTLE TO
12   MICHAEL L. POSTLE, et al.                           RESPOND TO COMPLAINT
13
                                                         Complaint Filed: October 8, 2019
14

15
            Plaintiffs Veronica Brill et al. (“Plaintiffs”), by and through counsel, and Defendant
16
     Michael Postle, pro se, (“Mr. Postle”), hereby stipulate and agree as follows:
17
            First, that Mr. Postle acknowledges receiving process herein on January 8, 2020.
18
     Pursuant to Federal Rule of Civil Procedure 12(a)(1)(A)(i), and based on that acknowledged
19
     date, his deadline to respond to the Complaint is presently January 29, 2020.
20
            Second, that Local Rule 144(a) permits the parties to stipulate without a court order to a
21
     28-day extension of a defendant’s time to respond to a complaint. Mr. Postle does not presently
22
     have counsel in this matter and, after Plaintiffs’ counsel offered to stipulate to a Local Rule
23
     144(a) stipulation so as to allow Mr. Postle time to secure counsel and assess this case, he has
24
     indicated he would like to avail himself of such an extension.
25

26

27
           STIPULATION TO EXTEND TIME FOR MICHAEL POSTLE TO RESPOND TO COMPLAINT - 1
            Case 2:19-cv-02027-MCE-AC Document 24 Filed 02/15/20 Page 2 of 3


1
            Third, that the two other defendants herein – King’s Casino, LLC and Justin Kuraitis –
2
     have been served, but are not affected by this Stipulation. However, should these two defendants
3
     seek an additional extension of their own respective deadlines, so as to render said deadlines
4
     concurrent with that of Mr. Postle, Plaintiffs will consent to such an extension in the interests of
5
     judicial economy and efficiency.
6
            Accordingly, the Plaintiffs and Mr. Postle hereby stipulate and agree to a 28-day
7
     extension of Mr. Postle’s time to respond to the Complaint. The parties agree that Mr. Postle’s
8
     date to respond to the Complaint will be February 26, 2020.
9
            SO STIPULATED.
10

11           -DQXDU\
     Dated: ____________                           THE VERSTANDIG LAW FIRM, LLC
12
                                                        V0DXULFH%9HU6WDQGLJ
                                                   By: ________________________
13
                                                      Maurice B. VerStandig (pro hac vice)
14                                                    The VerStandig Law Firm, LLC
                                                      Attorneys for Plaintiffs
15

16                                                      >6FDQQHG6LJQDWXUH$SSHQGHG@
     Dated: _____________                              __________________________
17                                                     Michael Postle (pro se)

18

19

20

21

22

23

24

25

26

27
           STIPULATION TO EXTEND TIME FOR MICHAEL POSTLE TO RESPOND TO COMPLAINT - 2
Case 2:19-cv-02027-MCE-AC Document 24 Filed 02/15/20 Page 3 of 3
